Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the reply filed by Applicant on 8/22/202. Claim 21 was added as New. Claims 1-21 are pending. This Office Action is Final.

Response to Arguments
	A) Applicant’s arguments with respect to claim(s) 1, 12 and 17 have been considered but are moot because the new ground of rejection does not rely on the same exact combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8, 12, 14 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US 2015/0220742) in view of Wallus et al. (US 2018/0012001).

	As per claim 1, Ouyang teaches a device comprising: a hardware processing unit; and a storage resource storing computer-readable instructions that, when executed by the hardware processing unit (Ouyang, Paragraph 0054 recites “ Embodiments may be implemented as computer instructions executing on programmable systems comprising at least one processor, a data storage system (including volatile and/or non-volatile memory and/or storage elements), at least one input device (such as a keyboard, touchscreen or the like), and at least one output device (such as an integral display screen or a peripheral display device, such as monitor).”), 
	cause the hardware processing unit to: detect an initial powering on of the device; responsive to determining that an ownership marker is present on the storage resource of the device upon the initial powering on of the device  (Ouyang, Paragraph 0024 recites “upon the user's first boot of a newly-purchased system. For such scenario, the manufacturer of the computing system may have, during manufacture, installed a flash manger that is set to know that the next power-on event should invoke the method 200 of FIG. 2 to initialize the biometric authentication.” By requiring an authentication it would indicate that there is some ownership of the device. All other boot processes prevented from starting up.); 
	obtain an input of a user identifier to unlock the device (Ouyang, Paragraph 0028 recites “At block 224, input from the user is received from the one or more biometric input devices. It should be noted that multiple samples may be received from a single device, such as multiple views of a face, or prints from multiple fingers, or scans from both eyes.”);
	and unlock the particular operating system operations upon receiving a validation that the obtained input matches another user identifier associated with the ownership marker (Ouyang, Paragraph 0023 recites “In this manner, subsequent boot sequences may include user authentication before loading boot instructions, such as drivers, into memory (e.g., into volatile system memory) for execution.” And Paragraph 0012 recites “On subsequent boots, the firmware is decrypted during boot using biometric information, such that only the user can boot the system. In this manner, repurposing of a stolen device can be thwarted.” And Paragraph 0031 recites “At block 255, it is determined whether the user wishes to continue with the boot process. If not, processing ends at block 180. Such processing may occur, for example, when the user only wishes to perform initial encryption processing, but does not currently wish to actually boot and use the computing device. The user's wishes may be ascertained at block 255 via any known method, including keyboard input, user screen input, voice input, or the like.” Effectively, Ouyang teaches that the system will not boot unless proper user authentication is performed in the effort to prevent unauthorized users from using the device). 
	But fails to teach lock the device from performing operating system operations.
	However, in an analogous art Wallus teaches lock the device from performing operating system operations (Wallus, Paragraph 0012 recites “In some embodiments, the mobile device may be locked during the boot process or software initialization process of the device, such that other programs, applications, operating systems, and other functionality may remain disabled or non-functional until the device is successfully unlocked.”).
	It would have been obvious for a person of ordinary skill in the art, at the earliest effective filing date to use Wallus’ mobile device security systems and methods with Ouyang’s anti-theft in firmware because the use of locking a phone during the boot before authentication, prevents unauthorized use of the device, therefore an added layer of security.

	As per claim 6, Ouyang in combination with Wallus teaches the device of claim 1, Ouyang further teaches wherein the device is shipped directly to a user by an original equipment manufacturer (Ouyang, Paragraph 0024 recites “upon the user's first boot of a newly-purchased system. For such scenario, the manufacturer of the computing system may have, during manufacture, installed a flash manger that is set to know that the next power-on event should invoke the method 200 of FIG. 2 to initialize the biometric authentication.”).

	As per claim 7, Ouyang in combination with Wallus teaches the device of claim 6, Ouyang further teaches wherein the ownership marker is written to firmware of the device by the original equipment manufacturer (Ouyang, Paragraph 0024 recites “upon the user's first boot of a newly-purchased system. For such scenario, the manufacturer of the computing system may have, during manufacture, installed a flash manger that is set to know that the next power-on event should invoke the method 200 of FIG. 2 to initialize the biometric authentication.”).

	As per claim 8, Ouyang in combination with Wallus teaches the device of claim 7, Ouyang further teaches, wherein the ownership marker includes a user identity corresponding to a user indicated as owner of the device and an identity provider that can perform validation of the obtained input of the user identifier (Ouyang, Paragraph 0023 recites “The method 200 includes encrypting of boot firmware instructions with biometric information. In this manner, subsequent boot sequences may include user authentication before loading boot instructions, such as drivers, into memory (e.g., into volatile system memory) for execution.”).

	As per claim 12, Ouyang teaches a method comprising: detecting an initial powering on of a device, the device having been received from a device manufacturer; responsive to the initial powering on of the device and a determination that a marker is present in firmware of the device that reflects that the device is locked to a user (Ouyang, Paragraph 0024 recites “upon the user's first boot of a newly-purchased system. For such scenario, the manufacturer of the computing system may have, during manufacture, installed a flash manger that is set to know that the next power-on event should invoke the method 200 of FIG. 2 to initialize the biometric authentication.” By requiring an authentication it would indicate that there is some ownership of the device. All other boot processes prevented from starting up.); 
	 and prompting for a user identifier (Ouyang, Paragraph 0028 recites “At block 224, input from the user is received from the one or more biometric input devices. It should be noted that multiple samples may be received from a single device, such as multiple views of a face, or prints from multiple fingers, or scans from both eyes.”);
	and unlocking the particular operating system operations responsive to validating the user identifier (Ouyang, Paragraph 0023 recites “In this manner, subsequent boot sequences may include user authentication before loading boot instructions, such as drivers, into memory (e.g., into volatile system memory) for execution.” And Paragraph 0012 recites “On subsequent boots, the firmware is decrypted during boot using biometric information, such that only the user can boot the system. In this manner, repurposing of a stolen device can be thwarted.” And Paragraph 0031 recites “At block 255, it is determined whether the user wishes to continue with the boot process. If not, processing ends at block 180. Such processing may occur, for example, when the user only wishes to perform initial encryption processing, but does not currently wish to actually boot and use the computing device. The user's wishes may be ascertained at block 255 via any known method, including keyboard input, user screen input, voice input, or the like.” Effectively, Ouyang teaches that the system will not boot unless proper user authentication is performed in the effort to prevent unauthorized users from using the device). 
	But fails to teach locking particular operating system operations on the device.
	However, in an analogous art Wallus teaches locking particular operating system operations on the device (Wallus, Paragraph 0012 recites “In some embodiments, the mobile device may be locked during the boot process or software initialization process of the device, such that other programs, applications, operating systems, and other functionality may remain disabled or non-functional until the device is successfully unlocked.”).
	It would have been obvious for a person of ordinary skill in the art, at the earliest effective filing date to use Wallus’ mobile device security systems and methods with Ouyang’s anti-theft in firmware because the use of locking a phone during the boot before authentication, prevents unauthorized use of the device, therefore an added layer of security.

	As per claim 14, Ouyang in combination with Wallus teaches the method of claim 12, Ouyang further teaches wherein the marker is written to the firmware of the device by the device manufacturer (Ouyang, Paragraph 0024 recites “upon the user's first boot of a newly-purchased system. For such scenario, the manufacturer of the computing system may have, during manufacture, installed a flash manger that is set to know that the next power-on event should invoke the method 200 of FIG. 2 to initialize the biometric authentication.”).

	As per claim 17, Ouyang teaches a system comprising: a hardware processing unit; and a storage resource storing computer-readable instructions that, when executed by the hardware processing unit (Ouyang, Paragraph 0054 recites “ Embodiments may be implemented as computer instructions executing on programmable systems comprising at least one processor, a data storage system (including volatile and/or non-volatile memory and/or storage elements), at least one input device (such as a keyboard, touchscreen or the like), and at least one output device (such as an integral display screen or a peripheral display device, such as monitor).”), 
	cause the hardware processing unit to: responsive to initial powering on of the system, determine that a BIOS flag is present on the storage resource (Ouyang, Paragraph 0024 recites “upon the user's first boot of a newly-purchased system. For such scenario, the manufacturer of the computing system may have, during manufacture, installed a flash manger that is set to know that the next power-on event should invoke the method 200 of FIG. 2 to initialize the biometric authentication.” By requiring an authentication it would indicate that there is some ownership of the device. All other boot processes prevented from starting up.),
	validate a received user identifier using an identity provider in firmware;
 and remove the lock on the particular operating system operations is upon validation of the received user identifier (Ouyang, Paragraph 0023 recites “In this manner, subsequent boot sequences may include user authentication before loading boot instructions, such as drivers, into memory (e.g., into volatile system memory) for execution.” And Paragraph 0012 recites “On subsequent boots, the firmware is decrypted during boot using biometric information, such that only the user can boot the system. In this manner, repurposing of a stolen device can be thwarted.” And Paragraph 0031 recites “At block 255, it is determined whether the user wishes to continue with the boot process. If not, processing ends at block 180. Such processing may occur, for example, when the user only wishes to perform initial encryption processing, but does not currently wish to actually boot and use the computing device. The user's wishes may be ascertained at block 255 via any known method, including keyboard input, user screen input, voice input, or the like.” Effectively, Ouyang teaches that the system will not boot unless proper user authentication is performed in the effort to prevent unauthorized users from using the device). 
	But fails to teach the BIOS flag indicating enforcement of a lock on particular operating system operations.
	However, in an analogous art Wallus teaches the BIOS flag indicating enforcement of a lock on particular operating system operations (Wallus, Paragraph 0012 recites “In some embodiments, the mobile device may be locked during the boot process or software initialization process of the device, such that other programs, applications, operating systems, and other functionality may remain disabled or non-functional until the device is successfully unlocked.” One of ordinary skill in the art would understand that the BIOS is part of the boot sequence.).
	It would have been obvious for a person of ordinary skill in the art, at the earliest effective filing date to use Wallus’ mobile device security systems and methods with Ouyang’s anti-theft in firmware because the use of locking a phone during the boot before authentication, prevents unauthorized use of the device, therefore an added layer of security.

	As per claim 18, Ouyang in combination with Wallus teaches the system of claim 17, Ouyang further teaches wherein the received user identifier is validated by the identity provider when the received user identifier matches ownership data stored in the firmware (Ouyang, Paragraph 0023 recites “In this manner, subsequent boot sequences may include user authentication before loading boot instructions, such as drivers, into memory (e.g., into volatile system memory) for execution.” And Paragraph 0012 recites “On subsequent boots, the firmware is decrypted during boot using biometric information, such that only the user can boot the system. In this manner, repurposing of a stolen device can be thwarted.” And Paragraph 0031 recites “At block 255, it is determined whether the user wishes to continue with the boot process. If not, processing ends at block 180. Such processing may occur, for example, when the user only wishes to perform initial encryption processing, but does not currently wish to actually boot and use the computing device. The user's wishes may be ascertained at block 255 via any known method, including keyboard input, user screen input, voice input, or the like.” Effectively, Ouyang teaches that the system will not boot unless proper user authentication is performed in the effort to prevent unauthorized users from using the device). 
	As per claim 19, Ouyang in combination with Wallus teaches the system of claim 18, Ouyang further teaches wherein the identity provider is associated with the ownership data (Ouyang, Paragraph 0001 recites “In some cases, the purpose of the theft may be to take ownership of the device for the thief's use, or to sell the device to others. In order to protect against the situation where the thief desires to re-purpose the use of a stolen device, it would be desirable to prevent boot of the device by anybody other than the original owner.”).

	As per claim 20, Ouyang in combination with Wallus teaches the system of claim 19, Ouyang further teaches wherein the ownership data is stored in the firmware by an original equipment manufacturer (Ouyang, Paragraph 0024 recites “upon the user's first boot of a newly-purchased system. For such scenario, the manufacturer of the computing system may have, during manufacture, installed a flash manger that is set to know that the next power-on event should invoke the method 200 of FIG. 2 to initialize the biometric authentication.”).

	As per claim 21, Ouyang in combination with Wallus teaches the device of claim 1, Ouyang further teaches the initial powering on being the first time the device is powered on after delivery of the device from a manufacturer of the device to an end user (Ouyang, Paragraph 0024 recites “upon the user's first boot of a newly-purchased system. For such scenario, the manufacturer of the computing system may have, during manufacture, installed a flash manger that is set to know that the next power-on event should invoke the method 200 of FIG. 2 to initialize the biometric authentication.”).	
Claims 9-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over and Wallus et al. (US 2018/0012001) and in further view of Syed et al. (US 2020/0228979).

	As per claim 9, Ouyang in combination with Wallus teaches the device of claim 8, but fails to teach wherein the device is ordered by a purchaser that is different from the user indicated as owner of the device.
	However, in an analogous art Syed teaches wherein the device is ordered by a purchaser that is different from the user indicated as owner of the device (Syed, Paragraph 0043 recites “At block 404, the application server receives a set of authentication questions and answers unique to each subscriber and user equipment. In one example, it is assumed that there is one primary subscriber (i.e., the purchaser of the user equipment) using the user equipment. Accordingly, the authentication questions correspond to the single, primary subscriber and the user equipment. In another example, a plurality of subscribers associated with one user account can use the same user equipment. In this regard, each of a plurality of subscribers associated with the user account can compose authentication questions during the ordering process. For instance, each subscriber can comprise a user profile, and the user profile can correspond the subscriber's authentication questions and answers. At block 406, the application server, via the API can provide the authentication questions corresponding to the user equipment and the subscriber. If there is more than one subscriber, a subscriber can select his or her user profile and the authentication questions corresponding to the selected user profile can be presented to the subscriber and credentials corresponding to the selected user profile are collected during the authentication process.”).
	It would have been obvious for a person of ordinary skill in the art, at the earliest effective filing date to use Syed’s framework for securing device activations
with Ouyang’s anti-theft in firmware because it offers the advantage of having a business buy a device for a user instead of the user having too.

	As per claim 10, Ouyang in combination with Wallus and Syed teaches the device of claim 9, Syed further teaches wherein the purchaser provides the user identity and the identity provider to the original equipment manufacturer during purchasing of the device (Syed, Paragraph 0043 recites “At block 404, the application server receives a set of authentication questions and answers unique to each subscriber and user equipment. In one example, it is assumed that there is one primary subscriber (i.e., the purchaser of the user equipment) using the user equipment. Accordingly, the authentication questions correspond to the single, primary subscriber and the user equipment. In another example, a plurality of subscribers associated with one user account can use the same user equipment. In this regard, each of a plurality of subscribers associated with the user account can compose authentication questions during the ordering process. For instance, each subscriber can comprise a user profile, and the user profile can correspond the subscriber's authentication questions and answers. At block 406, the application server, via the API can provide the authentication questions corresponding to the user equipment and the subscriber. If there is more than one subscriber, a subscriber can select his or her user profile and the authentication questions corresponding to the selected user profile can be presented to the subscriber and credentials corresponding to the selected user profile are collected during the authentication process.”).
	It would have been obvious for a person of ordinary skill in the art, at the earliest effective filing date to use Syed’s framework for securing device activations
with Ouyang’s anti-theft in firmware because it offers the advantage of having a business buy a device for a user instead of the user having too.

	As per claim 11, Syed in combination with Wallus teaches the device of claim 10, Syed further teaches wherein the purchaser specifies that the ownership marker should not be enforced by adding an additional marker to the firmware (Syed, Paragraph 0042 recites “Referring now to FIG. 4, there is shown a flow diagram of an example process for providing question-based user authentication. At block 402, an application server can receive a purchase order from a point of sale or point of purchase system for at least one user equipment corresponding to a unique device identifier. The unique device identifier can include ICCID, IMSI, IMEI, and/or so forth. Additionally, the user equipment can be associated with a user account that correlates to an account identifier for at least one subscriber.”).
	It would have been obvious for a person of ordinary skill in the art, at the earliest effective filing date to use Syed’s framework for securing device activations
with Ouyang’s anti-theft in firmware because it offers the advantage of having a business buy a device for a user instead of the user having too.

	As per claim 15, Ouyang in combination with Wallus teaches the method of claim 12, but fails to teach wherein the device is ordered from the device manufacturer by a purchaser that is different from the user associated with the user identifier.
	However, in an analogous art Syed teaches wherein the device is ordered from the device manufacturer by a purchaser that is different from the user associated with the user identifier (Syed, Paragraph 0043 recites “At block 404, the application server receives a set of authentication questions and answers unique to each subscriber and user equipment. In one example, it is assumed that there is one primary subscriber (i.e., the purchaser of the user equipment) using the user equipment. Accordingly, the authentication questions correspond to the single, primary subscriber and the user equipment. In another example, a plurality of subscribers associated with one user account can use the same user equipment. In this regard, each of a plurality of subscribers associated with the user account can compose authentication questions during the ordering process. For instance, each subscriber can comprise a user profile, and the user profile can correspond the subscriber's authentication questions and answers. At block 406, the application server, via the API can provide the authentication questions corresponding to the user equipment and the subscriber. If there is more than one subscriber, a subscriber can select his or her user profile and the authentication questions corresponding to the selected user profile can be presented to the subscriber and credentials corresponding to the selected user profile are collected during the authentication process.”).
	It would have been obvious for a person of ordinary skill in the art, at the earliest effective filing date to use Syed’s framework for securing device activations
with Ouyang’s anti-theft in firmware because it offers the advantage of having a business buy a device for a user instead of the user having too.
	
Claims 2, 3, 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US 2015/0220742) and Wallus et al. (US 2018/0012001) and in further view of Dicker et al. (US 2013/0332718).

	As per claim 2, Ouyang in combination with Wallus teaches the device of claim 1, but fails to teach comprising computer-readable instructions that, when executed by the hardware processing unit, further cause the hardware processing unit to download, from a database, a deployment profile containing configuration settings for the device when the obtained input of the user identifier matches the another user identifier associated with the ownership marker.
	However, in an analogous art Dicker teaches to download, from a database, a deployment profile containing configuration settings for the device when the obtained input of the user identifier matches the another user identifier associated with the ownership marker (Dicker, Paragraph 0033 recites “After activation server 108 receives activation request 202, activation server 108 may transmit an activation payload 206 containing a certificate 208 to electronic device 102, and electronic device 102 may use certificate 208 and/or other parts of activation payload 206 to configure electronic device 102 for use by the user. For example, electronic device 102 may use activation payload 206, certificate 208, and/or other information from activation server 108 and/or network connection 106 to validate electronic device 102 as authentic, enable communication between electronic device 102 and a specific cellular network and/or carrier, and/or automatically configure a language setting in electronic device 102.”).
	It would have been obvious for a person of ordinary skill in the art, at the earliest effective filing date to use Dicker’s activation-based regulatory updates with Ouyang’s anti-theft in firmware because the use of being able to automatically configuring a device is easier for the user than a user manually having to configure a device.

	As per claim 3, Ouyang in combination with Wallus and Dicker teaches the device of claim 2, Dicker further teaches comprising computer-readable instructions that, when executed by the hardware processing unit, further cause the hardware processing unit to automatically configure the device according to the configuration settings without requiring a user of the device to enter any configuration settings (Dicker, Paragraph 0033 recites “After activation server 108 receives activation request 202, activation server 108 may transmit an activation payload 206 containing a certificate 208 to electronic device 102, and electronic device 102 may use certificate 208 and/or other parts of activation payload 206 to configure electronic device 102 for use by the user. For example, electronic device 102 may use activation payload 206, certificate 208, and/or other information from activation server 108 and/or network connection 106 to validate electronic device 102 as authentic, enable communication between electronic device 102 and a specific cellular network and/or carrier, and/or automatically configure a language setting in electronic device 102.”).
	It would have been obvious for a person of ordinary skill in the art, at the earliest effective filing date to use Dicker’s activation-based regulatory updates with Ouyang’s anti-theft in firmware because the use of being able to automatically configuring a device is easier for the user than a user manually having to configure a device.

	As per claim 5, Ouyang in combination with Wallus and Dicker teaches the device of claim 2, Dicker further teaches wherein the deployment profile defines mobile device management policy settings to be applied to the device (Dicker, Paragraph 0033 recites “After activation server 108 receives activation request 202, activation server 108 may transmit an activation payload 206 containing a certificate 208 to electronic device 102, and electronic device 102 may use certificate 208 and/or other parts of activation payload 206 to configure electronic device 102 for use by the user. For example, electronic device 102 may use activation payload 206, certificate 208, and/or other information from activation server 108 and/or network connection 106 to validate electronic device 102 as authentic, enable communication between electronic device 102 and a specific cellular network and/or carrier, and/or automatically configure a language setting in electronic device 102.”).
	It would have been obvious for a person of ordinary skill in the art, at the earliest effective filing date to use Dicker’s activation-based regulatory updates with Ouyang’s anti-theft in firmware because the use of being able to automatically configuring a device is easier for the user than a user manually having to configure a device.

	As per claim 13, Ouyang in combination with Wallus teaches method of claim 12, but fails to teach downloading a deployment profile containing configuration settings for the device upon validating the user identifier.
	However, in an analogous art Dicker teaches downloading a deployment profile containing configuration settings for the device upon validating the user identifier (Dicker, Paragraph 0033 recites “After activation server 108 receives activation request 202, activation server 108 may transmit an activation payload 206 containing a certificate 208 to electronic device 102, and electronic device 102 may use certificate 208 and/or other parts of activation payload 206 to configure electronic device 102 for use by the user. For example, electronic device 102 may use activation payload 206, certificate 208, and/or other information from activation server 108 and/or network connection 106 to validate electronic device 102 as authentic, enable communication between electronic device 102 and a specific cellular network and/or carrier, and/or automatically configure a language setting in electronic device 102.”).
	It would have been obvious for a person of ordinary skill in the art, at the earliest effective filing date to use Dicker’s activation-based regulatory updates with Ouyang’s anti-theft in firmware because the use of being able to automatically configuring a device is easier for the user than a user manually having to configure a device.






Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US 2015/0220742), Wallus et al. (US 2018/0012001) and Dicker et al. (US 2013/0332718) and in further view of Swerdlow et al. (US 9,122,557).

	As per claim 4, Ouyang in combination with Wallus and Dicker teaches the device of claim 2, fails to teach wherein the deployment profile is created by an administrator associated with an organization.
	However, in an analogous art Swerdlow teaches wherein the deployment profile is created by an administrator associated with an organization (Swerdlow, Col. 6 Line 7-14 recites “Implementations are not limited to the examples shown and described, and one skilled in the art would appreciate other possible implementations. The example implementations may even be configurable or selectable by using settings (e.g., settings that can only be set manually by a user or an administrator of application 400).”).
	It would have been obvious for a person of ordinary skill in the art, at the earliest effective filing date to use Swerdlow’s User settings management using external sources with Ouyang’s anti-theft in firmware because the use of having an organization create the configuration, is to ensure that the devices are operating according to their wants.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouyang et al. (US 2015/0220742) and Wallus et al. (US 2018/0012001) and in further view of Mahajan (US 2010/0216429).

	As per claim 16, Ouyang in combination with Wallus teaches the method of claim 15, but fails to teach wherein the purchaser specifies that the marker should not be enforced by adding an additional marker to the firmware upon determining that the user is no longer an owner of the device.
	However, in an analogous art Mahajan teaches wherein the purchaser specifies that the marker should not be enforced by adding an additional marker to the firmware upon determining that the user is no longer an owner of the device (Mahajan, Paragraph 0050 recites “In the re-registration process the previous owners' association with the particular mobile device is cancelled and the new owner completes the registration process much like a new registration except that there would be no need to re-enter the mobile device identification information. During this process the new owner may select or receive identification credentials, such as a PIN or password for use in subsequent communication with the anti-theft service server 120. Upon cancellation of the previous owner's registration, the previous owner may no longer have access to information about the mobile device 105.”).
	It would have been obvious for a person of ordinary skill in the art, at the earliest effective filing date to use Mahajan’s methods and systems for recovering lost or stolen mobile devices Ouyang’s anti-theft in firmware because the ability to change an owner of a device, prevents wasting resources for a purchaser.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661. The examiner can normally be reached Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439